Title: To Thomas Jefferson from William Ludlow, 30 July 1824
From: Ludlow, William
To: Jefferson, Thomas


Respected Sir,
Warren County near Lebanon Ohio
July 30th 1824.
From the common stock society of the Nation Brethren, and the Church of God in union. At pressent known by the name of the Church of God. To Thomas Jefferson Ex, President of the United States.For some time we have been disposed to address you upon the first subject of concernment that actuates the philosopher and benevolent Statesman. But we hesitated in the execution of our desire, being induced to believe, that your advanced age had produced a desire of ease; by the ardour of your reffections having abated, as a consequence of the common debelities that attend an advanced period of life. But as we perceive, by publications in the Newspapers, that you yet have a willingness to communicate your matured views, where they may tend to gratify and improve the condition of your fellow Citizens: We therefore entertain a hope, that you will give the subject of our communication, that attention, which the case requires from one under your circumstances. The subject of which, will be in conformity with the object of our pursuit: that is, the promotion of human happiness.  There are hundreds of theological Creeds and positive systems adopted ostensively to improve the condition of mankind. But it appears to have been the policy of professing and professional men and rulers, to retain mankind in the existing state of opinions, and in the track of those practices, where systems have been formed for the benefit of a few. Hypothesis hath been made to pass for principle—and fiction for truth. While the whole has been honoured with the name of Science, for the purpose of confirming a state of delusion: when common sense the test of Science, hath no connection therewith.From your recent answer to a society in Newyork, We discover that your hopes of a future increase of happiness to the human family, is founded upon an extension of Science.May we not most worthy Sir, presume to say; that the existence of Science, in the minds of thousands in America is amply sufficient, to perfect that order of Society, which must produce a cheerful happy contentment: and a delightful anticipation, that the effects elicited by a scientific organization, would attract the attention of millions, and excite them to adopt those simple truths and regulations for their equal and mutual happiness.  Science is our pillar, base and foundation. We feel convinced by a knowledge of our nature, and that of things upon which we depend, that the means are amply sufficient for the production of a satisfactory happiness.  With due deference to your standing in the scientific community, we shall submit our views for your reflection.  As science has ever been progressive in the order of experience and as its first principles are simple, and easily expressed, or brought to view—And as it is necessary to see the subject of any Science in all its parts in connection, before it can be completely comprehended—We shall therefore atempt to proceed in that order.  Man is a being of wants, the child of the Priest, Beggar and King, have a common nature and like wants. This common nature, and like wants is a proclamation of nature, that each have an equal claim upon the store house of means for the satisfaction of their wants. But as all have like and equal faculties, or nearly so. It is also apparent, that an equal exertion of faculties, measured by capacity, aught to be exercised  for to obtain the necessary means of comfort and convenience.  From the track of history, and from a view of the progressive powers of man—we have reason to believe, that at some passd period; the animal man had to exert his faculties to obtain fruit, roots, fish and such wild animals as he could obtain to sustain his existence. While his raiment consisted of skins and such simple fabricks as his wants in nakedness compelled him to form, from such materials as his imperfect experience enabled him to discover. In this first apparent stage of mans existence—knowing but little; and not receiving extensive benefits from his fellows—the moral code of the species was simple, yet their condition was improved by the aid they could afford each other. Compelled by his suffering condition, man was in a constant exertion of his powers. He domesticated animals and partially localized his residence. As the human species multiplied, they experienced new difficulties, and their relative conditions was increasd. The science of morals was naturally extended, as their circumstantial relations multiplied. The imperfect means of subsistence causd them to discover various species of grain, and to cultivate the same. The residence of man was thereby rendered more local. While one Lord may have lived by hunting, another depended more upon the means of a pastoral estate while others united the advantage of cultivating grain. Divided into Lords and clans. They had but little sympathy and affection for any beyond the bounds of their immediate associates. And as their interest began to clash, hostility ensued. It then became necessary to combine, to form alliances, and to appoint leaders. The powerful oppressed the weak, and a successful leader became a dictator; whose authority and power to rule was increased by, claiming a communication with a supernatural ageant. The necessities of the species urging them to discover new substances and combinations, Iron was discovered. The arts improved, and one discovery crouded upon the existence of another. But as cause and effect was little understood by the mass of mankind, an ascribed connection with supernatural ageants exalted the power of a few, whose dictation was enforced by warlike leaders.Mankind were therefore led and fourced from the contemplation of the simplicity of moral and physical truths, to a worshipful reverence of misterious fiction, and an obsequious submission to Kings, to hostile leaders, and to pretenders to knowledge. Those who aspired to rule and to govern the consciences of men, discovering the enfebled state of the general mind, united in fabricating systems that qualified mankind to submit to usurpation, and to render them stationary in error. The general stupidity produced a consequent submission to dictators. Science was monopolized by a few. The simple science of morals, the perfection of which in enjoyed harmony, can only exist where the natural rights of all are secured; has been contemptiously treated as unworthy of attention, compared with fictious creeds, spurious forms, and positive dogmas. The equal nature, wants, and claims of men hath been treated as chimerical by the professing teachers of mankind. The earth has been monopolized, and the mass of mankind are causd, to subserve the speculating designs of a few. Altho the  warfare of open violence and carnage is less frequent than formerly,—yet the warfare of speculating monopoly in almost every part of the world against the equal rights of the multitude—and against scientific truth, is no less real than at former periods. While reciprocal and mutual benefits, is as little realized as ever. But an important period in the history of human experience has now arriven. A sufficiency of the useful arts are discovered and a knowledge of cause and affect understood by many, whereby it can be demonstrated, that a superabundance of all the comforting means of life, can now be obtained by a union of individuals, possessing a knowledge of all the useful arts. And that the same union can pervade the world without hostile competition. Men of moral science, who, with the eye of demonstration, see all their natural rights secured in a social organization, where a recipocal mutuality exists in a common intrest, may now enjoy, under the potecting influence of the American government, all those essential bounties that nature furnishes for the benefit of the human  race. For the relative condition of man to his fellow, is now so, multiplied and certified; that Priests, Kings, Beggars and Widows, with their ofspring, may contemplate their equal nature and rights. And see, that with like faculties to be employed, not only a sufficiency of ample means can be obtained for the satisfaction of their wants, but that a perpetuity of benefits, in the certain acquisition of wealth and knowledge, shall be the consequence of a united exertion of their faculties. The benevolent Philosopher, and wise statesman, who is not crampd, by traditionary precedents, and legal forms; can rationally contemplate a new order of realities, and see, that a day of intelligent peace and abundance, is at some indeffinite period to exist: When science, in the order of cause and effect, shall be the code of truth, that is not to be misunderstood: nor ever to become the instrument of deception. But when Scientific truth shall operate a day of universal delivery, no man knoweth. But we believe that the perfectable happiness of thousands, and of Millions; where a general government shall exist, that protects the right of speech, of persons, and of property, against the bigot, the tyrant and the fraudulent; is now possible.  With defference to your superior wisdom, We shall attempt to particularize a practicable system of social order: where the ample means of human comfort, shall abound in all the physical means of convenience, with a real enjoyment of that sympathetic affection, which the perfection of scientific  order must produce.  It will be granted, that common sense is the eye of Science; and the true discriminator of moral perfection. And that an enlightened self-interest, is the moving principle, to perfect the best possible state of Society. The strongest principle that actuates any animal, is a desire to exist. The horse and the Ox, will leave the mouldly food, for sweet well ripened grain.And will forsake the poor pasture for the good. And pass the less clear stream for the crystal fountain. In short, men and women desire happiness. Enlighten their understanding and they will use means to obtain to day, that, which they knew not how to procure yesterday. Free the human mind from dogmatic imposition, and men will calculate from sensible principles. They will then become acquainted with man as he is—His wants will be known, and the means well adapted to supply them will be discovered.  There are three main essentials to the perfection of human happiness. The first is, the possession of agreeable means of sustenance, and convenient raiment. The second is, a union of our sympathies and affections in real active friendship. The third is a certain prospect, that our children will receive a scientific education; and that they shall knowingly commence their happy lives, where we may end in practical truth.  If these three essentials can be obtained by a Scientific organganization; man has then ariven to that state, that is best adapted for his proximate happiness.  And most worthy Sir, we confidently conclude, from the particularity of our observations, in a minute attention to the laws of nature, in the relations that man stands to his fellow in the order of the arts; that we are warranted in our hopes and prospects of forming that organized union, that shall exalt man to the dignity of his nature.Without again calling to mind the moving principles that govern man; We shall suppose that fifty families hold a joint and equal intrest in 3000 acres of land, their right of enjoyment, being founded upon the simple principle of moral rectitude: and that they settle upon the tract, the soil good, with water advantages for mashinery. All the useful arts are understood by a sufficient number in union. The only test of fellowship, and enjoyment of all improvments to be an adherance to those established rules, that a common sense of rectitude must render evidently best. Is it not rational to believe; that by the united wisdom and actions of the associates; a far greater effect for the good of all can be produced by such organized union; than by any other method? And that the associates shall be freed from that corroding anxiety and turmoil, where men do not scientifically contemplate their relative connections in rights and duties. And where men only connect themselves by a traficing exchange, where every man desires to have the best of the bargain as it is termed. And where a suspicious foursight must stand sentinel to guard, or ward off those encroachments, that a speculating community exert to obtain a legal advantage of one another. Will not scientific moralists, see with the certainty of demonstration, that they must much more abound in agreeable sustenance, and every thing convenient, by a union of all the arts, by a moderate exertion of their faculties, than by any other means. And that a knowledge of these superior advantages, must produce a solid and permanent friendship, between those, who receive such superior and real benefits from one-another. And if fifty, or a hundred families, can enjoy those effects; five hundred, or a thousand, may not be too large an association, to reap the greatest possible benefit: which may be rendered apparent, by the perfection of mashinery in manufacturing advantages, and the best perfected plan of education.  The two first essentials being demonstrated; We will endeavour to examine the third.  Upon this head we have a pleasing assurance of your attention: as we are informed that you are employed in bestowing a benefaction upon society in promoting an important Seminary of learning.  It has been truly said, that man is the creature of the circumstances under which he is placed. Had the author of the declaration of American independance, been born in Hindostan, under the influence of the their prevailing theology—not an individual in the United States, could now express their gratitude, to the man, whose memory will be perpetuated by the never perishable light of Science. And in many other respects it is also true, that man is the creature of existing circumstances. For nine tenths of the most intelligent men of our  acquaintance, will withhold their opinions, that may be opposed to certain Creeds and faiths, for fear they may loose their prospects if men in business, or their popular standing in society if qualified for an official station.But worthy Sir, if men and women were independently associated in scientific union; where they would be certain of a greater abundance of the conveniences and cherishing luxuries of life, in common interest, than they could acquire in any other way: uniting therewith the best system of education for children—The human character under such sircumstances, would be exalted to the fearless  dignity of candid sincerity. Truth would then be defended, and falshood exposd. While a living example of exalted enjoyments, would be a declaration of the truth in Science not to be resisted. Then those who have been compelled to retire from employing their faculties to the best interest of their country, because of their candour, would find an asylum with congenial minds. An education under such sircumstances, would produce men and women of real science. They would not be crippled by a compulsion to conform to sectarian creeds or  local pejudices: nor be induced to acquiesce in local formalities, that have been established to support  system for the want of intrinsic worth. They would be above the bubble pursuits of vanity and ostentation. For Principles, the soul of wisdom, would be understood. Their pleasures would be refined, and their motives pure. For knowledge would be their guide and unerring director.We shall now be more particular in submitting our views of that organized mode, which appears to be best adapted for the instruction of small children, where common stock associations may exist. It will be necessary for the mechanics to settle in a village, surrounded by pasturages and farms. In the village there aught to be a convenient building to accommodate all the small children between the ages of three and ten or twelve years. The wisest and best tempered men and women selected to take care of, and instruct their innocent charge. amusing and instructing diversions can be invented to enliven and animate those seeds of human Science, at such periods of time, as may be called their playful hours. The days exercise of instruction to commence and end with good music: connecting therewith, such words as will contain sentiment science and Principle. At a weekly well ordered festival; after music and the delivery of a lecture, that may tend to improve the whole; the inocent cherubs of hopeful light, can be seated at the center of a table with their directing fathers and mothers. The respected Fathers and grown males at one end, and the exemplary Mothers and women at the other. And partake of somthing agreeable to eat and drink; ending with music, clothed with such words, as may tend to enliven their affections and point out their dependance upon one another. Perhaps an orderly dance may be necessary to complete the moral attachment of their well regulated affections. The innocent enjoyments of well regulated youth, may be termed the virgin honey of human life. and bears a much greater proportion to the substantial pleasures of matured years, than is generally supposd. The importance of this subject is enhanced, when we know that the existence of the happifying pleasures of full age, depend upon a well instructed, and a well regulated youth.The importance of this subject, is deeply impressed upon our minds. In consequence thereof, we most fervently desire, that it may receive the attention of the first of Philosophers. How Dear Sir is it possible, to organize a nursery or even a common seminary among mankind, who have such various and variant views, objects and motives.Where tradition, precedent prejudice and authority, oppose such insuperable difficulties to a simple scientific order. Where the conflict of interest, occasions a suspicious jealousy bordering upon enmity. And where extrinsic baubles excite a rival extravagance productive of fraud; and often ending in the miseries of indigence. Under the present confusion of views, objects and motives;—it appears almost impossible to generate those consistent habits, that give consequence and happiness to manhood. Where a consistent order of equality should exist, and a well organized system of teaching established; we believe it would be necessary to generate habits of exercising body as well as that of the mind. The boys when able to perform light labour could exercise. themselves in a large garden of useful products, at such an appointed time each day, as discretion would decide. And the little females could each day employ a small portion of time, in perfecting some object of utility. It appears to be of the utmost importance, that a love of system and utility, should become habitual as soon as possible. yet a prudent caution should ever guard against rendering order irksome by too many imposing rules and structures. But where the object of men and women is to understand Science, for the good of all, dangerous formality need not be feared. We believe that great benefits would be derived in teaching, by having things in facts and effects, as much exhibited as possible to the learned. In this respect a scientific community would possess great advantages.  But it may be objected that this order of association cannot become general. Our answer is, that that, which is absolutely best for one, must in reality, be best for others possessing the same nature. If fifty, one hundred, five hundred, or one thousand families, can enjoy the superlative benefits of real wisdom, friendship and abundance—an equal number of human beings of like nature, can realize the same benefits. In various respects, the Earth appears to be formed for such large families.  Our knowowledge of the soil, the surface, and natural groth of this western country, is some what particular, Throughout the whole, there are large tracts of fertile land with but little more timber of a lasting quality thereon, than is sufficient to make convenient improvments for common sized farms. Adjoining which, there are well timbered tracts; the groth of a lasting kind, so qualited as to perpetuate its species. If the country was settled by scientific communities—such a system of economy would exist, that the advantages bestowed by nature would be secured: by which means the population might be fourfold increasd, and yet have an abundance of fuel and timber. This consideration must be evident; when the power of Science and numbers would be exerted in the perfection of those acts, that would include a careful consideration of the means, that would tend to happify the present and future generations. We could multiply new exemplifications upon this head to a volume, but it would be too extended for this communication. One of the most important considerations that would be consequential to the existence of such communities, is, that the real providence of a wise Father, and Mother, would ever exist. The wisdom of the order would look with contempt upon the present spurious objects of distinction, that lead men away from substantial happiness. For where the rights of all are secured, all consistent rules are easily understood, and corresponding actions willingly flow as a matter of course. If it was possible to establish a governmental regulation, that no man should hold, possess or enjoy any power over, or separate benefits to flow, from more than one hundred Acres of land—And that no debt, or contract should be collected by the genneral power of the community—But all acts of violence to be surpressed by the systemized power of all—Mankind would then in this day of knowledge and arts, (especially in America) more naturally unite in benevolent communities; than members of families, now in a state of conflicting inequality, have an attachment for one another.  It is said, that extraordinary genuises would not have a sufficient field to display their powers, nor be enspired to exert their faculties. But this assertion, we conceive, is made without sufficient reflection. Every mind dignified by general knowledge, clearly knows, that extended science is the only certain medium for the perfection of human happiness. And as happiness for ourselves is the first consideration—And as this cannot be perfected but in conjunction with the happiness of our fellow beings. We therefore cannot but believe, that the best demonstrable mode of promoting general happiness, would produce the greatest mental exertions, and bodily sacrifices. Our own feelings excited by certain causes may not in all cases, be the surest rule, to judge of similar effects in others. But if we attend to the excitements that have caused many to offer their lives to secure the general good—We cannot but feel a corresponding flow of enthusiasm, when the object to be obtained, was the happiness of Millions. If error and delusion was terminated in the United States—and the constituted base of a government so formed as to establish the natural rights of all; and guard them against every unequalizing monopoly— such a union of affection, under the influence of a scientific organization would pobably exist; as would bid defiance, to all the fources of despotism; without the loss of hundreds of lives. For under the influence of such an inspiring state of reciprocal sentiments; every individual would feel himself a real part of the grand whole. To preserve which; more than Spartan volunteers to sacrifice would exist. Under such circumstances, a douzen  individuals might destroy as many British ships of war; should they in hostility approach our shores; by steering a steam boat peculiarly constructed; with a magazene in her bow, to explode at contact. A few such voluntary sacrifices, would ever guard us against an invasion. And a few more, generally extended, would destroy the domineering power of Naval despotism. But we conceive, that such resorts would not be necessary. For the slaves to despotism, when landed upon our shores; would forsake the banners of death, to enjoy the living principle of equal happiness. An almost universal sentiment prevails, that peace and happiness will some day exist on earth: may this not proceed, from a faint knowledge of our perfective natures.Under the present influence of theological, and political errors,—there are very few, who are advanced in life; but what are compelled to say; that the greatest portion of their lives, hath been an anxious state of confusd uncertainty. But Science, has been so far elicited in the United States, that a day of enquiry has commenced: and many who are partly freed from imaginary and arbitrary systems, are looking for the approving sanction of those, who are able to direct them how to realize the effects of true wisdom. And our fervent desire is, that the benevolent and reflecting world, may have additional reasons to rejoice for your existence. Be pleasd Dear Sir, to receive our highest sense of gratitude for favours you have indiscriminatly bestowed upon the Citizens of America. As a part of whom, we desire you to accept our particular acknowledgment.William Ludlow Secretary for the SocietyWe feel as if we could not end this communication without expressing it as our deliberate belief, that if scientific communities were patronized by the first characters in our republic; that hundreds would flock to the standard of liberty and equal rights. And if an organization was once perfected, and the benefits thereof exhibited by facts, that the increase would be rapid and glorious.  As you may desire to be informed of the fundamentals of our association, we shall in brief state. That moral rectitude is the main requisite for associates to possess. And so long as they adhere to the necessary rules and regulations of the Society, their enjoyment in all the means of convenience, are as nearly equal as circumstances will admit. When a person joins the society, the real value in money of his or her property can be recorded if required. And should a person ever be disposed to leave the society; the recorded amount shall be returned, or similar articles if goods and chattles. We have purchased a tract of land on Coal Creek near the Wabash state of Indiania. To which, we are preparing to move as soon as possible. The undivided right of the soil, is the property of the members of the society in order. Should we be honoured with any remarks from the treasure of your reflections, be pleasd to direct to Warren County &cWilliam Ludlow S. for the S.